I concur in this judgment of reversal and affirmance of the judgments of conviction entered by the trial courts, for the reason that in neither case was the fine assessed in excess of the amount named in Section 3628, General Code; so that the general law set forth in such section, denying to municipal corporations the right to enforce, under ordinances, a penalty involving a fine exceeding $500 or imprisonment over six months, has not been violated, and therefore, under the record here presented, Section 3628 is not in conflict with the Constitution, nor with the municipal ordinances under which the convictions in the two cases above were found.
JONES, J., concurs in the foregoing concurring opinion. *Page 350